Citation Nr: 1744155	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  08-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to medications taken for service-connected right knee arthritis and instability. 

REPRESENTATION

Veteran represented by:	Army and Navy Union, USA


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974 and June 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In September 2010, the Veteran testified at a Board hearing.  A transcript of that hearing was prepared and has been included in the claims folder for review.

The record reflects that the claim has been remanded on two previous occasions to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical information and other records.  The claim has since been returned to the Board for review.  

Regrettably, the claim must once again be returned to the AOJ so that another examination of the Veteran may be accomplished.  The VA will contact the Veteran if further action is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As noted, the claim has been previously remanded to the AOJ for the purpose of obtaining additional medical information concerning the etiology of the claimed disorder-hypertension.  In September 2015, the Board remanded this matter so the AOJ could obtain an opinion addressing the aggravation prong of the Veteran's secondary service connection claim for hypertension.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves causation and/or aggravation); 38 C.F.R. § 3.310 (2016).

In December 2015, a VA examiner, C.M.R., M.D., who had previously examined the Veteran in July 2012, provided an opinion that the use of nonsteroidal anti-inflammatories (NSAIDs) for a service-connected right knee disability less likely than not aggravated the Veteran's hypertension beyond the natural progression of the disease.  C.M.R., M.D., explained the Veteran had multiple reasons for continued hypertension to include chronic kidney disease.  More specifically, the doctor wrote:

Veteran was noted to take NSAIDs in the past for his service connected knee arthritis.  He later developed HTN and is on multiple medications to manage it.  He is not currently on NSAIDS to manage his knee arthritis.  He is managed with Tramadol for knee pain currently.  He remains on multiple antihypertensives as well.  I do not feel that his s/c knee arthritis has aggravated his HTN beyond the natural progression.  He has multiple reasons for continued HTN, including tobacco abuse as well as chronic kidney disease.

A second VA doctor proffered another opinion in February 2016.  The February 2016 VA examiner, S.B.W., M.D., also determined NSAIDs less likely than not aggravated the Veteran's hypertension beyond the natural progression of the disease.  S.B.W., M.D., explained NSAIDs typically result in temporary elevation of blood pressure and do not cause permanent effects on blood pressure unless their use led to renal dysfunction.  S.B.W., M.D., noted the Veteran had no chronic kidney disease associated with NSAID use.  The specific write-up from the second doctor was as follows:

I have reviewed the relevant documentation in VBMS, CPRS, and private medical records.  The veteran is claiming that his HTN was aggravated beyond its natural progression as a result of NSAID use.  NSAIDs may cause transient elevations in blood pressure due to reduced blood flow to the kidney.  This effect is temporary and lasts only as long as the NSAID medication is present in the body.  Unless NSAID use had lead to long term renal dysfunction, permanent effects on blood pressure would not result from its use.  This veteran has no kidney disease associated with NSAID use.  He may have experienced temporary BP elevation due to NSAIDs while using them (i.e. literally for the few hours the NSAID is in the blood stream), but it is less likely than not that NSAID use resulted in a long term irreversible worsening of BP beyond it's natural progression.

Upon reviewing the two doctors' opinions, the Board found that the two opinions were inconsistent in that one exam indicated that the appellant had kidney disease and the other said that the Veteran did not have kidney disease.  Moreover, the second examination report suggested that if the Veteran had kidney disease, then the kidney disease could have caused or resulted in the development of hypertension or, alternatively, aggravated the hypertension condition.  Because there was inconsistency, the Board remanded the claim in accordance with Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The record reveals that the Veteran's records were reviewed and an opinion was provided in April 2017.  However, the opinion was written by a nurse practitioner, not another doctor.  In other words, a nurse was used to clarify opinions provided by two physicians.  Moreover, in the opinion, the nurse merely confirmed one of the doctor's opinions concerning the use of NSAIDs.  The nurse wrote:

Reviewed available STR's.  Veteran STR show his blood pressure was within normatensive range upon discharge from the active service with a reading off 130/88.  The use of Nsaid does not effect blood pressure permanently it is short lived.  Veteran life style and genetic make up are components for elevated blood pressure.  Veteran was a smoker and reports stopping 10 years ago.  Tobacco use causes changes in arteries and hardens walls and will cause hypertension.  The Veteran NSAIDS use can cause swelling and some elevation in blood pressure, but when the medication was stopped he continued to have elevated blood pressure.

The nurse, as noted, did not discuss whether the Veteran had a kidney disorder and, instead, she opined that the Veteran's previous history of smoking, an item that was not commented thereon by the doctors, more likely caused his hypertension.  That is, the nurse offered a third theory of causation instead of adding clarity to the previous two hypotheses.  

Therefore, the case is REMANDED to the AOJ for the following redevelopment:

1.  Schedule the Veteran for a VA examination by a medical doctor to determine whether the Veteran's hypertension was caused or aggravated by his service connected right knee disability.  The examiner must specifically provide comments as to whether the Veteran's usage of NSAIDs and/or Tramadol resulted in the development of hypertension or whether said usage aggravated a hypertension disorder.  The examiner should also provide discussion as to whether the Veteran now suffers from a kidney disorder secondary to the usage of medications to treat his service-connected disorder and whether the kidney disorder led to the development of hypertension.  The examiner must specifically state whether the Veteran has chronic kidney disease.  If the Veteran has chronic kidney disease, the examiner must address whether this is associated with medications taken for the service-connected right knee disability and whether this is linked to the claimed hypertension.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  The examiner should also provide comments with respect to the opinions provided by the VA doctor in December 2015, the VA doctor in January 2016, and the nurse in April 2017, and the inconsistencies therein. 

The examiner should recognize that the question of aggravation is separate from the question of causation and is a question that the Board is required to address in the context of the Veteran's secondary service connection claim for hypertension.  Merely stating that there is no relationship between the medications taken for the service-connected right knee disability and hypertension does not adequately address this matter; the opinion must specifically discuss aggravation.  The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of hypertension prior to aggravation by the service-connected disability.

2.  Thereafter, the AOJ should readjudicate the issue pending on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2016), his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




